PoerenbaegeR, Judge,

(dissenting) :

The bill does not contest the right of the Carter Oil Co. to develop the land and take the oil and gas therefrom. The assignor of the plaintiff, by his lease, authorized this. The defendant, Granville P. Zinn, the appellant here, also executed a lease granting the same right. Ho question of the right to the possession of the land is presented. The bill does not seek to enjoin trespass to real estate.
The plaintiff shows that the royalties had been paid and are paid to Granville P. Zinn and that he ought not to receive them because they belong to the plaintiff. It is useless to inquire or determine whether there is any liability for additional royalty on the part of the oil company for none is claimed in the bill. It shows that the oil company is taking all the oil except the one-eighth, and its right to do so is not questioned.
So the controversy is between M. G. Zinn and Granville P. Zinn, and the subject of that controversy is the royalty oil. These two parties are adverse claimants of that one-eighth. M. G. Zinn claims it under the deed executed by Thomas P. Zinn to Preston G. Zinn, bearing date March 21, 189C, conveying to' Preston G. Zinn only the oil and gas under the land. Granville P. Zinn claims it under the. deed executed by Thomas P. Zinn to him August 1, 1896, conveying the tract of land with covenant of general warranty to Granville P. Zinn, and without any exception or reservation of the oil and gas under it. Preston G. Zinn failed to record his deed. Granville P. Zinn claims to have had no notice of the deed made to Preston G. Zinn. M. G. Zinn, by an assignment and transfer from Preston G. Zinn, dated June 15, 190.0, has acquired whatever right Peston G. Zinn had to royalty, and he insists that his title to the royalty is superior to that of Granville P. Zinn because the latter had notice of the deed executed by Thomas P. Zinn to Preston G. Zinn.
If M. G. Zinn has an adequate remedy at law, then there is no jurisdiction in equity. His bill shows that he has demanded this royalty from Granville P. Zinn and that the latter has ig"-nored his, demand, denied that he had any title to it, taken the oil and and converted it to his own use. If the plaintiff can *491show that the royalty belongs to him and not to Granville P. Zinn, ho can undoubtedly recover in an action at law. Its value is certainly ascertainable and would be the measure of damages. “Trover, at common law, was an action on the case, whereby the owner of personal property recovered damages against a person who committed the wrong of conversion with respect to that property.” 26 Am. & Eng. Enc. Law, 712. “The fact that the plaintiff might have brought his action ex oontradu, docs not prevent him from suing in trover for a conversion.” Idem. 724. “Whore the defendant has sold or otherwise disposed of the property, the plaintiff may waive the conversion and sue in msumpsit.” Idem. 792. Assumpsit lies to recover money received by the defendant tortiously, or under duress of the person or goods; to recover the fees of an office usurped by another; to recover the value of goods which the defendant by fraud induced the plaintiff to sell to an insolvent person, and afterwards obtained them for his own benefit; and to recover back rents tortiously received. Hogg’s PL. & Forms, 39. In such cases, the plaintiff waives the tort and sues for tire value of his property.
But it occurs to me that the remedies by action at law for damages are inadequate, ^n order to assert it, the plaintiff must give up his property. He has a right to the specific property instead of a share in the property to be set apart to him in kind, and ought to have a remedy by which he can obtain the property instead of its mere value as damages. In the case of rent or an annuity, the thing to which the claimant has the right is money and one kind of money is as good as another if it be of the same value. Hence, as long as he has a remedy to obtain the money, that being the only thing in question, his remedy is adequate. But here, the bill demands- a share of the oil, not only that which has already been produced and íemains unsold, but also of that to be produced hereafter. The law clearly affords him no remedy whatever for that. ■ He cannot sue in detinue so as to test the rights of property for two reasons. First, because he is not entitled to the whole of the oil in question and cannot sue for the whole of it. Assuming that he has title to the one-eighth, the Carter Oil Co has title to the other seven-eighths. Treating them merely ,as co-tenants, *492each, would bo entitled to the possession and one could not maintain a possessory action against the other. Second, the plaintiff being entitled to only a share in the oil, he can no more identify any particular oil which belongs to him than 'he could identify his one hundred bushels of wheat after it had been poured into an elevator and mixed up with one thousand bushels of some other person's wheat. Under such circumstances, an action of detinue would not lie and their right to possession of the property could not be asserted. The only right he has is to demand a share of the oil. In other words, he is entitled to partition of personal property as to oil produced, and of an incorporeal hereditament or right as to the oil remaining in the land and undeveloped. Both of these are subjects of partition, and partition of them can be had only in a court of equity. 31 Am. & Eng. Enc. Law 3 Ed. 1160; Smith v. Smith: “Supposing it to be a legal, and not an equitable interest, no- partition between tenants in common of personal estate could be made at law. A partition in kind could not bo made there, each party having equal right to the possession of the whole. Whether the title was legal or equitable, therefore, in this case, a court of equity was the proper tribunal for a partition of it.” Treating of concurrent equity jurisdiction where the remedy at law is inadequate, Pomeroy says, at section 185, “In the same class must be placed suits, which are maintainable, under some special circumstances, for the partition of chattels, and analogous to those for the partition of land.” Here, it may be objected that equity has not jurisdiction because the plaintiff who seeks to be admitted to a share in the oil, claims adversely to one of the defendants and. the only controversy is .that between them over the share in the oil. Ordinarily, courts of equity, in partition suits, will not determine adverse titles, but where the subject of partition is personal property, this rule does not apply. The obvious reason is that, as has been shown, there is no legal action or remedy by which the right of property can be determined. Under this head, Freeman on Coten. & Par., at section 426, says: “This class embraced all those eases in which the plaintiff’s title to the property was denied by the defendant. When real estate was the subject of partition in chancery, and the plaintiff’s title was put in issue, he was required to establish it at law. But there was no method by which a co-tenant *493of personality could litigate his title with' another co-tenant. Therefore, when, in a partition in chancery, the defendant denied the title of demandant to personal property, and claimed such property in severalty, the demandant was not sent to law to establish his title. He was not required to attempt an impossibility.”
Equity having jurisdiction for partition, may decide all questions, 'even those of legal title; the determination of which is necessary as incident to the granting of the relief to which the plaintiff shows himself entitled.